Exhibit 10.1

The Hillshire Brands Company Compensation Policy

for Non-Employee Directors

[Amended and Restated on January 23, 2013]

1. Purpose. The purpose of The Hillshire Brands Company Compensation Policy for
Non-Employee Directors (the “Policy”) is to establish the compensation for
Non-Employee Directors, as defined herein, in a manner that aligns their
interests with those of the shareholders of The Hillshire Brands Company (the
“Corporation”) and is competitive with comparable companies. Directors who are
not Non-Employee Directors will not be compensated pursuant to the Policy. Terms
used but not defined in the Policy will have the meanings assigned to them in
Schedule A hereto.

2. Effective Date. The Policy was approved by the Board on August 23, 2012 and
shall be effective as of June 28, 2012 . The Policy replaces any other plans or
policies previously in effect for the purpose described above and will remain in
effect until terminated by the Board.

3. Components. Non-Employee Directors’ compensation will consist of the
components described below.

 

  A. Annual Cash Retainer

Amount: $80,000.

Form of Payment: Non-Employee Directors may elect to receive all or a portion of
the Annual Cash Retainer in the form of (i) cash payment made on a quarterly
basis, in arrears; (ii) restricted stock units (RSUs); or (ii) Shares.

 

  B. Annual RSU Retainer

Annual Grant Amount: On the first business day of each calendar year (an “Annual
Grant Date”), each Non-Employee Director will be granted a whole number of RSUs
determined by dividing $120,000 by the Fair Market Value of a Share on such
date, rounding down to the nearest whole number of Shares.

Initial RSU Grant for Mid-Year Service Commencement. A Non-Employee Director who
is first elected or begins to serve as a Non-Employee Director between Annual
Grant Dates shall be granted, on the date that such person is first elected or
begins to serve as a Non-Employee Director (the “Initial Grant Date”), a number
of RSUs determined by (i) dividing $120,000 by the Fair Market Value of a Share
on the Initial Grant Date, (ii) multiplying the quotient by a fraction the
numerator of which is the number of whole or partial months between the date of
grant and the next Annual Grant Date and the denominator of which is 12 and
(iii) rounding the result down to the nearest whole number of Shares.



--------------------------------------------------------------------------------

  C. Additional Retainer for Chairman of the Board and Committee Chairmen and
Members:

Amounts: An additional amount will be paid annually to the Non-Employee
Directors as follows (the Chairman of the Board retainer, the “Board Chairman
Retainer,” and each other retainer, including those paid to either a member or
chairman of a committee of the Board, a “Committee Retainer”):

 

Chairman of the Board

   $ 150,000   

Chairman of the Audit Committee

   $ 20,000   

Chairman of all other Committees

   $ 10,000   

Members of the Audit Committee (other than Chairman)

   $ 7,500   

Form of Payment: Committee Retainers and the Board Chairman Retainer shall be
paid 50% in cash and 50% in RSUs. However, Non-Employee Directors may elect to
receive payment of all or a portion of the cash portion of the Committee
Retainer or Board Chairman Retainer, as applicable, in the form of (i) a cash
payment made on a quarterly basis, in arrears; (ii) RSUs; or (iii) Shares.

 

  D. Additional Provisions Related to RSUs and Shares

(i)     Committee Retainer RSU Grant. Any RSUs to be granted to a Non-Employee
Director who chairs or serves on a Board committee for which a Committee
Retainer is payable will be granted on the Annual Grant Date a whole number of
RSUs determined by dividing an amount equal to 50% of the Non-Employee
Director’s Committee Retainer by the Fair Market Value of a Share on the Annual
Grant Date, rounding the resulting share number down to the nearest whole number
of Shares.

(ii)     Board Chairman Retainer RSU Grant. A Non-Employee Chairman of the Board
will be granted on the Annual Grant Date a whole number of RSUs determined by
dividing an amount equal to 50% of the Non-Employee Director’s Board Chairman
Retainer by the Fair Market Value of a Share on the Annual Grant Date, rounding
the resulting share number down to the nearest whole number of Shares.

(iii)     Elective RSU and Stock Grants.

(a) A Non-Employee Director may elect to convert all or any portion of an Annual
Cash Retainer and/or the cash portion of a Committee Retainer or Board Chairman
Retainer (a “Committee Cash Retainer” and “Board Chairman Cash Retainer,”
respectively) into RSUs equal in number to (1) the portion of the Annual Cash
Retainer, Board Chairman Cash Retainer or Committee Cash Retainer that the
Non-Employee Director has elected to convert divided by (2) the Fair Market
Value per Share on the date the award

 

2



--------------------------------------------------------------------------------

is granted and (3) with the quotient rounded down to the nearest whole number of
Shares. A Non-Employee Director’s election to convert all or any portion of an
Annual Cash Retainer, Board Chairman Cash Retainer or Committee Cash Retainer
into RSUs must be in writing, on such forms and at such times as the Board or
its designee may prescribe, provided that any election must be made not later
than December 31 of the calendar year preceding the calendar year in which the
Annual Cash Retainer, Board Chairman Cash Retainer or Committee Cash Retainer
would otherwise be paid and, in the case of a Non-Employee Director who is first
elected or begins to serve as a Non-Employee Director between Annual Grant
Dates, the election must be made prior to the 30th day following the date the
Non-Employee Director is first elected or begins to serve as a Non-Employee
Director. RSUs resulting from the conversion of an Annual Cash Retainer, Board
Chairman Cash Retainer or Committee Cash Retainer will (x) be granted on the
Annual Grant Date (or the Initial Grant Date for a Non-Employee Director who is
first elected or begins to serve between Annual Grant Dates), (y) not be subject
to vesting and (z) will be distributed in Shares on the 30th day following the
date the Non-Employee Director ceases to serve on the Board or, if such 30th day
falls on a non-trading day, the first day on which the Shares are traded on the
New York Stock Exchange following such 30th day.

(b) Each Non-Employee Director may elect to receive Shares in lieu of all or a
portion of such Non-Employee Director’s Annual Cash Retainer, Board Chairman
Cash Retainer or Committee Cash Retainer for the one year period beginning on
the Annual Grant Date next following the date of the written election. Such
election will be irrevocable on and after the Annual Grant Date and the Shares
will be granted on the Annual Grant Date. In addition, Shares will be granted to
any Non-Employee Director who no later than the 30th day after the date on which
such Non-Employee Director is first elected or begins to serve as a Non-Employee
Director, files with the Board (or such person or Board committee designated by
the Board) or its designee a written election, which will be irrevocable, to
receive Shares in lieu of all or a portion of the Annual Cash Retainer, if any,
that such Non-Employee Director is entitled to receive upon election as a
Non-Employee Director as well as all or any portion of the Board Chairman Cash
Retainer or Committee Cash Retainer to be paid during the year. Shares will be
granted to the Non-Employee Director on the later of the date such Non-Employee
Director is first elected or begins to serve as a Non-Employee Director or the
third trading day after the date the Board or its designee receives notice of
such an election.

 

  (iv) Terms of Shares. Shares granted pursuant to the Policy prior to
October 25, 2012 shall be granted under the Sara Lee Corporation 1999
Non-Employee Director Stock Plan, as amended and restated on April 26, 2012 (the
“1999 Plan”); Shares granted pursuant to the Policy on or after October 25, 2012
shall be granted under The Hillshire Brands Company 2012 Long-Term Incentive
Stock Plan (the “2012 Plan”), as may be amended or superseded from time to time.

 

3



--------------------------------------------------------------------------------

4. Adjustments to RSU Grants.

A. Increases in Amounts. If the amount of a Non-Employee Director’s Committee
Retainer or Board Chairman Retainer, as applicable, increases between Annual
Grant Dates, the Non-Employee Director will be granted, on the date that such
person’s Committee Retainer or Board Chairman Retainer increases, a number of
RSUs determined by (i) multiplying the amount by which the Committee Retainer or
Board Chairman Retainer increases by 50%, (ii) dividing the product by the Fair
Market Value of a Share on the date of grant, (iii) multiplying the quotient by
a fraction, the numerator of which is the number of whole or partial months
between the date of grant and the next Annual Grant Date and the denominator of
which is 12, and (iv) rounding the result down to the nearest whole number of
Shares.

B. Decreases in Amount. If the amount of a Non-Employee Director’s Committee
Retainer or Board Chairman Retainer, as applicable, decreases between Annual
Grant Dates (other than in connection with a termination of service pursuant to
Section 8 below), the Non-Employee Director will forfeit, on the date that such
person’s Committee Retainer or Board Chairman Retainer decreases, a number of
RSUs determined by (i) multiplying the number of Committee RSUs or Board
Chairman RSUs that were granted to such Non-Employee Director on the immediately
preceding Annual Grant Date by a fraction, the numerator of which is the number
of whole or partial months between the date that such person’s Committee
Retainer or Board Chairman Retainer decreases and the next Annual Grant Date and
the denominator of which is 12, and (ii) rounding the result down to the nearest
whole number of Shares.

5. Vesting and Payment of RSU Awards; Terms of RSUs. Each RSU award granted
pursuant to Sections 3B and 3C will vest in full on the one-year anniversary of
the Annual Grant Date or other grant date, as applicable. Such vested RSUs will
be paid to the Non-Employee Director in Shares on the 30th day following the
date the Non-Employee Director ceases to serve on the Board or, if such 30th day
falls on a non-trading day, the first day on which the Shares are traded on the
New York Stock Exchange following such 30th day. RSU awards granted pursuant to
the Policy prior to October 25, 2012 shall be granted under the 1999 Plan; RSU
awards granted pursuant to the Policy on or after October 25, 2012 shall be
granted under the 2012 Plan, as may be amended or superseded from time to time.

6. Dividend Equivalents. RSUs will accrue dividend equivalents at the same rate
and at the same times as cash dividends are paid on Shares. Such dividend
equivalents will be retained by the Corporation on behalf of the Non-Employee
Director and will be paid in cash on the 30th day following the date the
Non-Employee Director ceases to serve on the Board or, if such 30th day falls on
a non-trading day, the first day on which the Shares are traded on the New York
Stock Exchange following such 30th day, provided that, upon written election
received by the Corporation, a Non-Employee Director may elect to have all or a
portion of any dividend

 

4



--------------------------------------------------------------------------------

equivalents deemed invested in RSUs for that number of whole Shares having an
aggregate value equal to the amount of the accrued cash dividend equivalents
with respect to which such election is made, divided by the Fair Market Value of
a Share as of the date of such deemed investment (the “Dividend Equivalent
RSUs”), which Dividend Equivalent RSUs will be paid in Shares on the 30th day
following the date the Non-Employee Director ceases to serve on the Board or, if
such 30th day falls on a non-trading day, the first day on which the Shares are
traded on the New York Stock Exchange following such 30th day. The date of such
deemed investment of dividend equivalents will be (i) the third business day
after the date the Board or its designee receives a written election from the
Non-Employee Director, with respect to dividend equivalents accrued before the
election is made, or (ii) the third business day after cash dividends are paid
on Shares, for dividend equivalents that accrue after the date the Board or its
designee receives a written election from the Non-Employee Director. In
determining the number of Dividend Equivalent RSUs, all calculations will be
rounded down to the nearest whole number of Shares.

7. Payment to Alternate Distributee. Prior to the issuance of Shares and payment
of cash amounts pursuant to Section 5 or 6 above (the applicable date, the
“Settlement Date”), in lieu of issuance or payment to himself or herself, a
Non-Employee Director may issue instructions directing that the Corporation
issue such Shares and/or pay such cash amounts to an entity or individual other
than the Non-Employee Director (each, an “Alternate Distributee”), provided such
direction is in writing in a form and manner deemed acceptable to the Board or
its designee. In the event that a Non-Employee Director issues instructions to
an Alternate Distributee under the preceding sentence, the Shares and cash
amounts referenced in the first sentence of this Section will be paid to the
Alternate Distributee as soon as practicable after the Non-Employee Director’s
Settlement Date; however, the designation of an Alternate Distributee will not
alter the income tax treatment or character of the Shares or amounts as to the
Non-Employee Director (with the Non-Employee Director being deemed the recipient
of all amounts paid to the Alternate Distributee for income tax purposes),
unless otherwise required by law. Unless revoked prior to the applicable
Settlement Date in writing in a form and manner acceptable to the Board or its
designee, the Corporation may fully rely upon the instructions as to an
Alternate Distributee and the issuance of Shares or payment of cash amounts in
accordance with such instructions will fully satisfy the Corporation’s
obligations to the Non-Employee Director as to the RSUs or cash payments related
thereto, as applicable. Further, the issuance of instructions to an Alternate
Distributee will not alter or otherwise affect the nature or extent of the RSUs
related thereto and nothing in this Section 7 will be treated as a violation of
any assignment or transfer restrictions applicable to the RSUs. In the event of
the death of a Non-Employee Director who, prior to his or her Settlement Date,
identified an Alternate Distributee under the preceding provisions of this
Section 7, the amount due to the Non-Employee Director under the terms of
Section 5 or 6 will be paid to the Alternate Distributee.

8. Termination of Service.

A. Generally. If any Non-Employee Director ceases to serve as a director of the
Corporation between Annual Grant Dates other than by reason of misconduct or
death or disability, such Non-Employee Director will vest as to a number of RSUs
determined by multiplying the total number of RSUs granted to the Non-Employee
Director on the immediately preceding Annual Grant Date (or Initial Grant Date,
if

 

5



--------------------------------------------------------------------------------

applicable) by a fraction, the numerator of which is the number of months from
the immediately preceding Annual Grant Date (or Initial Grant Date, if
applicable), through the end of the month in which the Non-Employee Director
ceases to serve as a director of the Corporation and the denominator of which is
12. All of the Non-Employee Director’s remaining RSUs that were granted on the
Annual Grant Date (or Initial Grant Date, if applicable) immediately preceding
the date on which such Non-Employee Director ceases to serve as a director of
the Corporation will be forfeited and canceled without consideration.

B. Misconduct. If a Non-Employee Director is determined, by a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board (excluding the Non-Employee Director whose conduct is in
question), to have engaged in misconduct, which shall include the Non-Employee
Director having (i) acted in a manner detrimental to the Corporation’s best
interests, or (ii) failed to act and such failure to act was detrimental to the
Corporation’s best interests, each RSU held by such Non-Employee Director shall,
as of the date of the adoption of such resolution, be forfeited and all rights
of the Non-Employee Director to or with respect to such RSU shall terminate. No
action or failure to act will be deemed by the Board to be detrimental to the
Corporation’s best interests unless such action was taken in bad faith or
without reasonable belief that such action was in the best interests of the
Corporation.

C. Death; Disability. If a Non-Employee Director ceases to be a director of the
Corporation due to death or disability, all RSUs held by such Non-Employee
Director will vest in full on the date on which such Non-Employee Director
ceases to be a director of the Corporation.

9. Amendment or Termination of the Policy. The Board reserves the right to amend
or terminate the Policy at any time or waive any of the provisions generally or
specifically.

10. Administration of the Policy. The Policy shall be administered by the Board
or a Board committee as may be delegated by the Board. The Board has the power
to (i) interpret and construe the Policy and (ii) designate persons, including a
Board committee to carry out its responsibilities under the Policy and to
perform such administrative duties as it deems necessary or advisable, subject
to applicable law and such limitations, restrictions and conditions as
determined by the Board. No member of any Board committee or the Board shall be
personally liable for any action or determination made in good faith with
respect to the Policy or to any settlement of any dispute between a Non-Employee
Director and the Corporation with respect to the Policy (including the
interpretation or administration of the Policy) or any award under the Policy.
Any decision or action taken by the Board (or an applicable Board committee or
other designee) with respect to the administration or interpretation of the
Policy will be conclusive and binding upon all persons.

 

6



--------------------------------------------------------------------------------

SCHEDULE A

“Board” means the Board of Directors of the Corporation.

“Fair Market Value” means the closing selling price per Share on the New York
Stock Exchange Composite Transactions Tape on the determination date, provided
that if there are no sales of Shares reported on such date, the Fair Market
Value of a Share on such date will be deemed equal to the closing selling price
of a Share on such Composite Tape for the last preceding date on which sales of
Shares were reported.

“Non-Employee Director” means a director of the Corporation who is not an
employee of the Corporation or any subsidiary of the Corporation.

“Shares” means shares of the Common Stock, par value $.01 per share, of the
Corporation.

 

7



--------------------------------------------------------------------------------

SCHEDULE B

Deferral Program

1. Purpose. The purpose of this Deferral Program to The Hillshire Brands Company
Compensation Policy for Non-Employee Directors (the “Policy”) is to provide
Non-Employee Directors with the opportunity to defer the payment of Committee
Cash Retainers, Board Chairman Cash Retainers and/or the cash portions of Annual
Cash Retainers payable pursuant to the Policy in compliance with the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Any portion of an Annual Cash Retainer, Committee Retainer, Board Chairman
Retainer and/or any other compensation component under the Policy received, or
to be received, in a form other than cash, including RSUs or Shares, may not be
deferred by a Non-Employee Director. This Deferral Program will be administered
on the basis of the calendar year (the “Program Year”). Capitalized terms used
but not defined in this Deferral Program will have the meanings assigned to them
in the Policy.

2. Rules for Deferral and Re-Deferral Elections. All Non-Employee Directors will
be eligible to participate in the Deferral Program on the day they are first
elected or begin service as a Non-Employee Director (an “Eligible Director”).
Any Eligible Director may make irrevocable elections to defer receipt of all or
any portion not less than 25 percent of (i) the amount of such Eligible
Director’s Annual Cash Retainer that such Eligible Director elects to receive in
cash (such amount, the “Eligible Annual Cash Retainer”), (ii) such Eligible
Director’s Committee Cash Retainer and/or (iii) such Eligible Director’s Board
Chairman Cash Retainer (each such election, a “Deferral Election” and any amount
deferred pursuant to such an election is referred to as a “Deferral”) for a
Program Year in accordance with the rules set forth below.

 

  (a) A Non-Employee Director will be eligible to make a Deferral only if he is
an active member of the Board, or has been elected to the Board on the date such
election is made.

 

  (b) For a Program Year, a Non-Employee Director may make no more than one
Deferral Election with respect to the Non-Employee Director’s Eligible Annual
Cash Retainer, Committee Cash Retainer and/or Board Chairman Cash Retainer.

 

  (c) All Deferral Elections must be made in writing on such forms as the
Employee Benefits Administrative Committee of the Corporation (the “EBAC”) may
prescribe and must be received by the EBAC no later than the date specified by
the EBAC. In no event will the date specified by the EBAC with respect to a
Deferral Election be later than the end of the Program Year preceding the
Program Year in which the period of service for which the Eligible Annual Cash
Retainer, Committee Cash Retainer or Board Chairman Cash Retainer payment
relates. In the case of the first year in which the Non-Employee Director
becomes eligible to participate, such election must be made prior to the 30th
day following the date the Non-Employee Director becomes eligible to participate
and if made after the date the Non-Employee Director is first elected to or
begins service on the Board such election may be made with respect to not more
than 90% of the Eligible Annual Cash Retainer, Committee Cash Retainer and Board
Chairman Cash Retainer, as applicable, for the Non-Employee Director’s first
year of service.

 

8



--------------------------------------------------------------------------------

  (d) As part of each Deferral Election, the Non-Employee Director must specify
the date on which the Deferral will be paid or commence (a “Distribution Date”).
The Distribution Dates specified in a Non-Employee Director’s Deferral Elections
may, but need not necessarily, be the same for all Deferrals. Except as provided
in subsection (f) below, each Distribution Date is irrevocable and will apply
only to that portion of the Non-Employee Director’s Deferral Account (as defined
below) which is attributable to the Deferral.

 

  (e) The Distribution Date selected by a Non-Employee Director as part of a
Deferral Election will not be earlier than the January 1 immediately following
the first anniversary of the date on which the Deferral Election is made.

 

  (f) A Non-Employee Director may make an irrevocable election to extend a
Distribution Date (a “Re-Deferral Election”); provided, that no Re-Deferral
Election will be effective unless (i) the EBAC receives the election not later
than 12 months prior to the Distribution Date to be changed, and (ii) the new
Distribution Date is not earlier than the fifth anniversary of the prior
Distribution Date. The Re-Deferral Election will not take effect until at least
12 months after the date the Re-Deferral Election is made. All Re-Deferral
Elections must be made in writing on such forms and pursuant to such rules as
the EBAC may prescribe.

 

  (g) As part of each Deferral Election, a Non-Employee Director must elect the
form in which the Deferral will be paid beginning on the selected Distribution
Date. The Deferral may be paid in a single lump sum or in substantially equal
annual installments over a period not exceeding ten years. Except pursuant to a
Re-Deferral Election, a Non-Employee Director’s election as to the form of
payment will be irrevocable. If the Non-Employee Director elects an installment
method of payment the Distribution Date must be in January. If a Non-Employee
Director fails to elect a method of payment, such payment will be payable in a
single lump sum.

 

  (h) As part of each Deferral Election, a Non-Employee Director must elect the
investment alternatives that will apply to the Deferral in accordance with
Sections 4 and 5 of this Deferral Program.

 

  (i) Deferral Elections will be irrevocable except as provided in subsection
(f) above; provided that if the Committee determines that a Non-Employee
Director has an Unforeseeable Financial Emergency (as defined in Section 10 of
this Deferral Program), then the Non-Employee Director’s Deferral Elections then
in effect shall be revoked with respect to all amounts not previously deferred.

 

9



--------------------------------------------------------------------------------

3. Deferral Accounts. All amounts deferred pursuant to a Non-Employee Director’s
Deferral Elections under the Deferral Program will be allocated to a bookkeeping
account in the name of the Non-Employee Director (a “Deferral Account”) and the
EBAC will maintain a separate subaccount under a Non-Employee Director’s
Deferral Account for each Deferral. Deferrals will be credited to the Deferral
Account as of the Deferral Crediting Date (as defined below) coinciding with or
next following the date on which, in the absence of a Deferral Election, the
Non-Employee Director would otherwise have received the Deferral. A “Deferral
Crediting Date” means the business day coinciding with or next following the
15th day of each calendar month and the business day coinciding with or next
following the last day of each calendar month. A Non-Employee Director will be
fully vested at all times in the balance of his Deferral Account.

4. Investment Alternatives. A Non-Employee Director must make an investment
election at the time of each Deferral Election, subject to the rules described
in Section 5 of this Deferral Program. The investment election must be made in
writing on such forms and pursuant to such rules as the EBAC may prescribe,
subject to such Section 5, and shall designate the portion of the Deferral which
is to be treated as invested in each investment alternative. The two investment
alternatives will be as follows:

 

  (a) Share Equivalent Account. Under the Share Equivalent Account, the value of
the Non-Employee Director’s Deferral shall be determined as if the Deferral were
invested in Shares as of the Deferral Crediting Date. The number of Share
equivalents to be credited to the Non-Employee Director’s Deferral Account and
appropriate subaccounts on each Deferral Crediting Date will be determined by
dividing the Deferral to be “invested” on that date by the Fair Market Value of
a Share on that date. Fractional Share equivalents will be computed to two
decimal places. An amount equal to the number of Share equivalents multiplied by
the dividend paid on a Share on each dividend payment date will be credited to
the Non-Employee Director’s Deferral Account and appropriate subaccount as of
the Deferral Crediting Date coincident with or next following the dividend
payment date and “invested” in additional Share equivalents as though such
dividend credits were a Deferral. The number of Shares to be paid to a
Non-Employee Director on a Distribution Date will be equal to the number of
Share equivalents accumulated in the Share Equivalent Account on the
Distribution Date divided by the total of the payments to be made. All payments
from the Share Equivalent Account will be made in whole Shares with fractional
Shares distributed in cash.

 

  (b)

Interest Account. Under the Interest Account, interest will be credited to the
Non-Employee Director’s Deferral Account as of the business day coinciding with
or next following each June 30 and December 31 (a “Valuation Date”) and on the
date the final payment of a Deferral is to be

 

10



--------------------------------------------------------------------------------

  made based on the balance in the Non-Employee Director’s Deferral Account
deemed invested in the Interest Account on the Valuation Date or such final
payment date. The rate of interest to be credited for a Program Year will be set
at the beginning of each Program Year and will equal the cost to the Corporation
of issuing five-year maturity debt or, in the event such cost is determined not
to satisfy the independence criteria under Section 409A of the Code and the
guidance issued thereunder, such other independently established interest rate
that the Corporation elects to use that satisfies such independence criteria. If
installment payments are elected, the amount to be paid to the Non-Employee
Director on a Distribution Date will be determined as follows: the amount of the
principal payment of each installment will be determined by dividing the current
principal balance by the number of remaining installment payments and the amount
of the interest payment will be determined by dividing the current interest
balance by the number of remaining installment payments. All payments from the
Interest Account will be made in cash.

5. Investment Elections and Changes. A Non-Employee Director’s investment
elections will be subject to the following rules:

 

  (a) With respect to any Eligible Annual Cash Retainer, Committee Cash Retainer
and Board Chairman Cash Retainer payments, if the Non-Employee Director fails to
make an investment election with respect to a Deferral, the Deferral will be
deemed to be invested in the Interest Account.

 

  (b) All investments in the Share Equivalent Account will be irrevocable.

 

  (c) A Non-Employee Director may elect to transfer amounts invested in the
Interest Account to the Share Equivalent Account as of any Valuation Date by
filing an investment change election with the EBAC prior to the Valuation Date
on which the change is to become effective. The amount elected to be transferred
to the Share Equivalent Account will be treated as invested in Share equivalents
as of the Valuation Date, and the number of Share equivalents to be credited to
the Non-Employee Director’s Deferral Account and appropriate subaccounts as of
the Valuation Date will be determined by dividing the amount to be transferred
by the Fair Market Value on such Valuation Date.

 

  (d) Until invested as of the Deferral Crediting Date in either the Interest
Account or Share Equivalent Account, a Non-Employee Director’s Deferral will be
credited with interest in such amount as the EBAC may determine.

6. Time and Method of Payment. Payment of a Non-Employee Director’s Deferral
will be made in a single lump sum or will commence in installments as elected by
the Non-Employee Director in the Deferral Election. If a Non-Employee Director’s
Deferral Account is payable in a single lump sum, the payment will be made as
soon as practicable following the Distribution Date but not later than 30 days
following the Distribution Date. If a Non-Employee Director’s

 

11



--------------------------------------------------------------------------------

Deferral Account is payable in installment payments, then the Non-Employee
Director’s Deferral Account will be paid in substantially equal annual
installments over the period as elected by the Non-Employee Director in the
Deferral Election commencing as soon as practicable following the Distribution
Date but not later than 30 days following the Distribution Date.

7. Payment Upon Death of a Non-Employee Director. In the event a Non-Employee
Director dies before all amounts credited to his Deferral Account have been
paid, payment of the Non-Employee Director’s Deferral Account will be made in a
single sum payment as soon as practicable thereafter.

8. Beneficiary. A Non-Employee Director’s Beneficiary shall mean the
individual(s) or entity designated by the Non-Employee Director to receive the
balance of the Non-Employee Director’s Deferral Account in the event of the
Non-Employee Director’s death prior to the payment of his entire Deferral
Account. To be effective, any Beneficiary designation must be filed in writing
with the EBAC. A Non-Employee Director may revoke an existing Beneficiary
designation by filing another written Beneficiary designation with the EBAC. The
latest Beneficiary designation received by the EBAC will be controlling. If no
Beneficiary is named by a Non-Employee Director or if he survives all of his
named Beneficiaries, the Deferral Account will be paid in the following order of
precedence:

 

  (1) the Non-Employee Director’s spouse;

 

  (2) the Non-Employee Director’s children (including adopted children), per
stirpes; or

 

  (3) the Non-Employee Director’s estate.

9. Form of Payment. The payment of that portion of a Deferral Account deemed to
be invested in the Interest Account will be made in cash. The distribution of
that portion of a Deferral Account deemed to be invested in the Share Equivalent
Account will be distributed in whole Shares with fractional Shares distributed
in cash.

10. Unforeseeable Financial Emergency. If the Committee or its designee
determines that a Non-Employee Director has incurred an Unforeseeable Financial
Emergency (as defined below), the Non-Employee Director may withdraw in cash
and/or Shares the portion of the balance of his Deferral Account needed to
satisfy the Unforeseeable Financial Emergency, to the extent that the
Unforeseeable Financial Emergency may not be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Non-Employee
Director’s assets, to the extent the liquidation of such assets would not itself
cause severe financial hardship. An “Unforeseeable Financial Emergency” is a
severe financial hardship to the Non-Employee Director resulting from (i) a
sudden and unexpected illness or accident of the Non-Employee Director or of a
dependent of the Non-Employee Director; (ii) loss of the Non-Employee Director’s
property due to casualty; or (iii) such other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Non-Employee Director as determined by the Committee. A withdrawal on
account of an Unforeseeable Financial Emergency will be paid as soon as possible
following the date on which the withdrawal is approved by the Committee.

 

12



--------------------------------------------------------------------------------

11. Funding. Benefits payable under the Deferral Program to any Non-Employee
Director will be paid directly by the Corporation. The Corporation will not be
required to fund, or otherwise segregate assets to be used for payment of
benefits under the Deferral Program. Notwithstanding the foregoing, the
Corporation, in the discretion of the EBAC, may maintain one or more grantor
trusts (“Trust”) to hold assets to be used for payment of benefits under the
Deferral Program. The assets of the Trust will remain the assets of the
Corporation subject to the claims of its general creditors. Any payments by a
Trust of benefits provided to a Non-Employee Director under the Deferral Program
will be considered payment by the Corporation and will discharge the Corporation
of any further liability under the Deferral Program for such payments.

12. Interests Not Transferable. No benefit payable at any time under the
Deferral Program will be subject in any manner to alienation, sale, transfer,
assignment, pledge, attachment, or other legal process, or encumbrance of any
kind. Any attempt to alienate, sell, transfer, assign, pledge or otherwise
encumber any such benefits, whether currently or thereafter payable, will be
void. No person shall, in any manner, be liable for or subject to the debts or
liabilities of any person entitled to such benefits. If any person shall attempt
to, or shall alienate, sell, transfer, assign, pledge or otherwise encumber his
benefits under the Deferral Program, or if by any reason of his bankruptcy or
other event happening at any time, such benefits would devolve upon any other
person or would not be enjoyed by the person entitled thereto under the Deferral
Program, then the EBAC, in its discretion, may terminate the interest in any
such benefits of the person entitled thereto under the Deferral Program and hold
or apply them for or to the benefit of such person entitled thereto under the
Deferral Program or his spouse, children or other dependents, or any of them, in
such manner as the EBAC may deem proper.

13. Forfeitures and Unclaimed Amounts. Unclaimed amounts will consist of the
amounts of the Deferral Account of a Non-Employee Director that are not
distributed because of the EBAC’s inability, after a reasonable search, to
locate a Non-Employee Director or his Beneficiary, as applicable, within a
period of two years after the Distribution Date upon which the payment of any
benefits becomes due. Unclaimed amounts shall be forfeited at the end of such
two-year period. These forfeitures will reduce the obligations of the
Corporation under the Deferral Program and the Non-Employee Director or
Beneficiary, as applicable, will have no further right to his Deferral Account.

 

13